Title: To George Washington from Benjamin Tupper, 26 October 1785
From: Tupper, Benjamin
To: Washington, George



Dear General,
Pittsburgh Octr 26th 1785.

We have just returned to this place from an unsucessful attempt to Survey the Western Territory, Coll Parker who will deliver this will be able to inform your Excellency the reasons of our not succeeding agreeable to our wishes—I am greatly charmed with the Country, it exceeds any I ever saw, and I know of nothing that will prevent me Commenceing one of the first adventurers in that delightfull Country—I intend on my return to Consult with General Putnam and no doubt we shall fall upon some plan to engage a number of our friends to join in a scheme so interesting as that of settling in that Garden of America—One thing which will induce me to settle in that Country is, that your Excellency promise to honour us with a visit which I shall set more by than the Interest I possess in Massetchusetts.
I hope these will find your Excellency in possession of all the happiness human nature is capable of—Coll Sherman, Capt. Martin and the Surveyors with us desire their most dutiful regards to your Excellency, please to present mine to your Lady, to Mr Lun Washington and his Lady.
Dear General, some of your friends may exceed me in expressions of regards &c. but believe me when I assure your Excellency that no one can exceed in affection that of Your Excellencies most dutiful humble Servant

Benj. Tupper

